Citation Nr: 1813930	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel

INTRODUCTION

The Veteran had active naval service from May 1962 to October 1978 and from November 1978 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing could not be associated with the record due to audio malfunctions of the Digital Audio Recording System (DARS).  In January 2018 correspondence, the Veteran was given the opportunity to request another hearing and was notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond to the letter, and the Board will therefore proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1. The Veteran was exposed to asbestos during his active service.

2. The Veteran's diagnosed lung cancer is etiologically related to his asbestos exposure during active service. 


CONCLUSION OF LAW

The criteria for service connection for right lung cancer have been satisfied.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he developed lung cancer as a result of asbestos exposure during active service.  

The Veteran's DD Form 214 shows that he did in fact serve in the Navy.  It is well known that many older Navy vessels used asbestos for insulation.  Therefore, the Board concedes that the Veteran was exposed to asbestos during active service.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with cancer in the right lung in 2010, for which he had a right upper lobectomy.  

Of record are January 2016 and January 2017 VA medical opinions in which it was found that the Veteran's right lung cancer was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In this regard, it was noted that the risk of one developing lung disease from asbestos exposure depended on the individual susceptibility in combination with degree of asbestos exposure.  Further, it was noted that the Veteran had low exposure to asbestos during active service, and his lung cancer was more likely due to second hand smoke exposure.  

The Board finds that the January 2016 and January 2017 VA medical opinions have little probative value.  The Veteran has an accepted history of in-service asbestos exposure.  Evidence of record indicates that his wife is a smoker, but never smoked around the Veteran, and that his exposure to second hand smoke was insignificant. The Board finds that the January 2016 and January 2017 VA examination opinions contradictory to the evidence of record and based on incorrect presumptions. 

Additionally, medical evidence of record includes several private treatment provider opinions.  A September 2016 private treatment provider stated that the Veteran's malignancy was more likely than not due to environmental exposure; and noted that asbestos exposure specifically would be a significant consideration as a cause.  A February 2017 private treatment provider stated that it was highly likely that the Veteran's right lung cancer was due to environmental exposure to asbestos. In this regard, it was noted that the Veteran was a nonsmoker and there were no other significant risk factors to account for the malignancy.  A June 2017 private treatment provider stated that the Veteran's malignancy was almost certainly due to asbestos exposure.  Lastly, a January 2018 private treatment provider stated that the Veteran's asbestos exposure was well documented while serving in the United States Navy, and asbestos exposure was a well-known causal link to lung cancer. 

The Board finds that the September 2016, February 2017, June 2017, and January 2018 medical opinions provided by the Veteran's private treatment providers are highly probative as the treatment providers thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the private medical opinions to be the most probative evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for lung cancer is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lung cancer is granted.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


